36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Allen GORDON, Petitioner Appellant,v.UNITED STATES PAROLE COMMISSION;  Carolyn v. RICKARDS,Warden, Respondents Appellees.
No. 94-6048.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 14, 1994Decided:  September 23, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-539-R)
Larry Allen Gordon, Appellant Pro Se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit as to the Sec. 2241 petition.  We note that the district court's order states that a petition for writ of mandamus is dismissed.  No petition for writ of mandamus appears in the record or on the district court's docket sheet.  Consequently, we modify the district court's order to reflect that the portion of the order dismissing the mandamus petition is without effect.  We affirm the dismissal of the Sec. 2241 petition on the reasoning of the district court.  Gordon v. United States Parole Comm'n, No. CA-93-539-R (E.D. Va.  Jan. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED